Exhibit 10.1

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (“Agreement”), effective as of January 1,
2013 (“Effective Date”) is made by and between Synthesis Energy Systems, Inc., a
corporation organized and existing under the laws of the state of Delaware,
U.S.A. (“SES”), and Crystal Vision Energy Limited, a limited liability company
organized and existing under the laws of the British Virgin Islands (“CVE”).

GENERAL TERMS AND CONDITIONS

SES and CVE originally entered into a Consulting Services Agreement effective as
of April 1, 2012 (the “Prior Agreement”) which this agreement replaces in its
entirety.

In consideration of the mutual covenants and promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1 ENGAGEMENT

SES hereby engages CVE as its non-exclusive consultant during the Term for the
purpose of providing the Services as set forth below.

 

2 SCOPE OF SERVICES

 

2.1 CVE shall perform the services set out in Schedule 1 (the “Services”) during
the Term.

 

2.2 In performing the Services, CVE shall act in the best interests of SES and
shall not, without the prior written consent of SES, take any action that would
lead to any actual or potential liability of SES or any of its Affiliates. For
clarity, CVE shall not, and does not have authority to, enter into any oral or
written agreement on behalf of SES or any of its Affiliates without prior
written approval from SES. For the avoidance of doubt, SES acknowledges and
agrees that CVE may concurrently act for or represent entities related to the
Xing Jin Energy Group Company Limited from Inner Mongolia of China (“Xing Jin”)
in bringing an investment of Capital into SES or its Affiliates and CVE may be
separately remunerated by Xing Jin as a result.

 

3 REMUNERATION AND REIMBURSEMENT

 

3.1 Services Fee—Subject to this Clause, CVE shall be entitled to a monthly fee
of $150,000 for the performance of the Services (the “Services Fee”), of which
$100,000 shall be paid in cash and the balance of $50,000 shall be paid by the
issuance of shares of the common stock of SES based on a per share price equal
to the volume weighted average common stock price of SES on the NASDAQ Stock
Market during the month preceding the month in which the applicable Services are
provided. The cash portion of the Services Fee shall be paid in cash on the last
business day of each calendar month during the Term and the share portion of the
Services Fee shall be issued and delivered to CVE on the last business day of
each quarter during the Term. No later than 15 calendar days prior to the date
on which each monthly installment of the Services Fee is due, CVE shall provide
an invoice to SES providing a description of the Services provided during that
month.

As part of the remuneration for the Services provided, SES shall grant to CVE
warrants to purchase shares of the common stock of SES in accordance with the
terms and conditions set out in Schedule 2 (the “Incentive Warrants”).



--------------------------------------------------------------------------------

3.2 Capital Success Fee and Incentive Shares for Capital raised—Except as noted
in Clause 3.3 and Clause 4.3, for any Capital raised by CVE for SES or for SES
China during the Term or within one year thereafter (the “Tail”), SES shall:

 

  (a) pay, or cause to be paid, to CVE the Capital Success Fee; and

 

  (b) issue to CVE the Incentive Shares,

each of which shall be paid or issued within 30 calendar days of the financial
closing of any such investment of Capital provided that the Board of Directors
of SES (the “SES Board”) shall have approved in advance of the raising of such
Capital and the terms and conditions of it.

Notwithstanding anything to the contrary in this Clause 3.2, during the Term of
this Agreement, SES shall only be required to pay a Capital Success Fee and
issue the Incentive Shares to CVE for Capital raised by CVE as contemplated by
this Clause 3.2 from third parties which were listed on Schedule 4. After the
termination of the Agreement, SES shall only be required to pay a Capital
Success Fee and issue the Incentive Shares to CVE for Capital raised by CVE as
contemplated by this Clause 3.2 from third parties which will be listed on
Schedule 5 by SES and CVE in good faith within five business days of the
termination of this Agreement.

For the avoidance of doubt, Clause 3.3, and not this Clause 3.2, shall apply to
any Capital raised by CVE as part of the Services from a direct investment by
Yima Coal Industry Group Co., Ltd. or its Affiliates (collectively “Yima”), and
not an investment by Yima through Zhongjixuan Investment Management Company Ltd.
or its affiliates.

 

3.3 Yima funding—Except as noted in Clause 4.3, for any Capital raised by CVE
for SES for use in China or by SES China as part of the Services from Yima
during the Term or within one year of its termination, SES shall issue to CVE
the Incentive Shares within 30 calendar days of the financial closing of any
such investment of Capital. Notwithstanding anything to the contrary in this
Clause 3.3, SES shall only be required to issue the Incentive Shares to CVE for
Capital raised from Yima as contemplated by this Clause 3.3 during the Term or
within one year thereafter as a result of the provision of the Services by CVE
pursuant to this Agreement.

SIP funding —Except as noted in Clause 4.3, if, during the Term or within one
year of its termination, if SES or SES China is successful in the establishment
of a JV with a SIP for SES or SES China where the JV has been brought about in
compliance with Schedule 3, CVE shall receive from SES the Carried Interest
Amount. CVE’s Carried Interest Amount shall be a passive holding and, unless
otherwise agreed with SES, CVE must agree:

(i) if their Carried Interest Amount is in the form of voting equity, to vote
their equity as SES votes its equity on all issues;

(ii) to its equity being required to be sold or transferred in the same manner
as SES’ equity interest; and

(iii) to its equity carrying a tag right or being subject to a drag right in the
same manner as SES’ equity interest.

 

2



--------------------------------------------------------------------------------

CVE shall not be entitled to separate board representation from that of SES as a
result of its Carried Interest Amount. SES shall be authorized to negotiate the
terms of any shareholders’ or joint venture agreement on behalf of CVE for its
Carried Interest Amount on the basis of the preceding principles and CVE must
execute any such agreement reflecting such principles as a condition of
receiving such Carried Interest Amount. For the avoidance of doubt, the
investment by a SIP in SES China shall not constitute the establishment of a JV
under this Clause 3.3 and CVE shall not be entitled to a Carried Interest Amount
with respect thereto.

Notwithstanding anything to the contrary in this Clause 3.3, after the
termination of this Agreement, CVE shall only be entitled to receive the Carried
Interest Amount as contemplated by this Clause 3.3 as a result of JVs formed
with SIPs jointly agreed upon in writing (in the form attached hereto as
Schedule 5) by SES and CVE in good faith within three days of the termination of
this Agreement.

 

3.4 Business Expense Reimbursement—Subject to CVE complying with the policies of
SES regarding the reimbursement of business expenses as in effect from time to
time during the Term, SES shall reimburse CVE for business expenses incurred on
behalf of SES from time to time for the purpose of providing the engagement
services described in Schedule 1 and CVE shall account to SES for all such
expenses. Notwithstanding anything to the contrary in this Clause 3.4, SES shall
(i) reimburse CVE for business class travel, and (ii) only reimburse CVE for
unusual business expenses if they are approved in writing by the SES Board or
Chief Executive Officer of SES (the “SES CEO”), in their sole discretion, prior
to CVE incurring such expenses. For the avoidance of doubt, SES will not be
obliged to reimburse any legal expenses incurred by CVE without prior approval
thereof in accordance with this Clause 3.4.

 

3.5 As used herein, the following terms have the meanings ascribed thereto
below:

“Affiliate” means with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person, with the
terms “control” and “controlled” meaning for purposes of this definition, the
possession, directly or indirectly, of more than fifty percent (50%) of the
outstanding voting power of such Person or the power to direct the management
and policies of a Person, directly or indirectly, whether through the ownership
of voting securities or partnership or other ownership interests, or by contract
or otherwise.

“Capital” means the amount of equity, debt and/or technology access or license
fees paid to SES, SES China or their respective Affiliates from any third party
that (a) shall be jointly agreed upon in writing (in the form attached hereto as
Schedule 4 or 5, as applicable) by SES and CVE in good faith prior to CVE
contacting such third party and (b) actually invests Capital in or pays Capital
to SES, SES China or their respective Affiliates. For the avoidance of doubt,
the China Services Funding is not “Capital.”

“Capital Funding Date” means the date when either the China Services Funding or
any Capital that is raised for SES for use in China or any Capital that is
raised for SES China is received by SES, SES China or their respective
Affiliates.

“Capital Success Fee” means a success fee in cash equal to 2% of the amount of
Capital raised provided that SES and CVE may through mutually agreement, pay
such Capital Success Fee by way of shares of SES common stock instead on terms
to be agreed upon by CVE or SES prior to the Capital Funding Date for such
transaction.

“Carried Interest Amount” means an equity interest equal to 2% of SES’ equity
interests in the JV (if SES or SES China holds a minority interest, or less than
a 50% interest, in the JV) or 4% of SES’ equity interests in the JV (if SES or
SES China holds a majority interest in the JV). Such interest must carry the
same economic interest per share as shares held by SES but need not carry any
voting rights.

 

3



--------------------------------------------------------------------------------

“Incentive Shares” means:

(a) where the Capital raised is raised by way of investment in SES or an
Affiliate of SES other than the SES China, a number of shares of the common
stock of SES equal to 2% of the amount of Capital raised, based on a per share
price equal to the higher of:

(i) $1.00; and

(ii) the volume weighted average common stock closing price of SES on the NASDAQ
Stock Market over the three months prior to the date of the financial closing of
any investment of Capital; and

 

(b) where the Capital raised is raised by way of investment in SES China, a
number of shares of common stock in SES China equal to 2% of the amount of
Capital raised based on a per share price equal to the implied per share price
in the investment.

“JV” has the meaning given to such term in Schedule 3 hereto.

“Person” means an individual, partnership (general, limited or limited
liability), corporation, limited liability company, joint stock company, trust,
unincorporated association, joint venture, and other entity.

“SIP” has the meaning given to such term in Schedule 3 hereto.

“SES China” means the Chinese, Hong Kong or other holding company to be
established by SES to execute its China strategy, and prior to the formation of
such entity, means the SES business platform to further develop its business in
China.

“Term” means the period commencing on the Effective Date and ending on
31 December 2014, inclusive of each such date, together with any extended period
that may be agreed by the parties under this Agreement.

 

3.6 All amounts to be paid pursuant to this Agreement shall be paid in U.S.
Dollars and unless otherwise expressly provided in this Agreement all references
to “$” or “dollars” shall be deemed to be references to U.S. Dollars.

 

4 TERM AND TERMINATION

 

4.1 This Agreement shall commence on the Effective Date and remain effective
unless terminated as provide herein. Either SES or CVE may terminate this
Agreement for any reason by giving 30 days written notice to the other party at
any time on or after 30 November 2013.

 

4.2 In the event that funding of Capital of at least $15,000,000 (raised for
investment either directly into SES China or into SES, but to be used for SES
China business) through the services of CVE as outlined in Schedule 4 has not
been approved by the SES Board of Directors by June 30, 2013, SES shall have the
right to serve a written notice to CVE to request a review of the scope of the
Services for the remainder of the Term (a “Notice to Review”). Upon being served
a Notice to Review, CVE shall have 30 days to provide funding of Capital to SES
in an amount between $300,000 and $1,000,000 and on the terms and conditions set
out in Schedule 6 (the “China Services Funding”). In the event the China
Services Funding is provided by CVE or its nominee within such 30 day period,
the scope of the Services for the remainder of the Term shall remain unchanged.

 

4



--------------------------------------------------------------------------------

During the 30 day period specified in Section 4.2, CVE will (a) use its
reasonable best efforts to assist SES to hire the SESC MD (as defined in
Schedule 1) as the chief executive officer of SES China and (b) negotiate with
SES a revised scope of the Services, including the secondment of the SES MD. If
SES succeeds in hiring such SESC MD, then the cash portion of the Services Fee
will be immediately reduced from $100,000 to $50,000 for the remainder of the
Term.

In the event that, within such 30 day period, (i) CVE or its nominee fails to
provide the China Services Funding, (ii) SES fails to hire the SESC MD as the
chief executive officer of SES China or (iii) CVE and SES are unable to mutually
agree on the scope of the Services going forward, then (1) the cash portion of
the Services Fee shall immediately be changed so that only $50,000 is payable in
cash on a monthly basis and the remaining $50,000 will be accrued on a monthly
basis until the Capital Funding Date, at which time the entire accrued balance
shall be paid in full, and (2) the CVE principals, Colin Tam assisted by Samson
Ng, will use their reasonable best efforts to assume the duties of the SESC MD
and the secondment of CVE’s representative in acting as the SESC MD will
terminate immediately with no further action required by SES.

In addition, after the Capital Funding Date, the cash portion of the Services
Fee shall be $100,000 and payable in cash for all periods subsequent to the
Capital Funding Date.

For the avoidance of doubt, all other terms of the Agreement shall remain
unchanged during the Term.

 

4.3 Clauses 3, 5, 6, 9, 10, 11, 14, 17, 18 and 19 and all Schedules shall
survive the termination of this Agreement. Notwithstanding this, SES may
terminate this Agreement for Cause at any time without further obligations on
the part of SES to CVE pursuant to Clause 3.

For purposes of this Agreement, “Cause” means any of one of the following:
(i) CVE or the SESC MD breaches Clauses 5 or 13, (ii) the conviction (or plea of
nolo contendere or equivalent plea) of a felony by CVE or the SESC MD (which,
through lapse of time or otherwise, is not subject to appeal) (iii) CVE or the
SESC MD commits fraud, intentional misconduct or gross negligence while
providing the Services or fulfilling its obligations under this Agreement,
(iv) an act of personal dishonesty taken by CVE or the SESC MD that was intended
to result in personal enrichment of CVE or the SESC MD at the expense of SES or
SES China, (v) CVE otherwise materially breaches any provision of this Agreement
or (vi) any representation made by CVE in this Agreement proves to be materially
inaccurate.

 

5 COMPLIANCE WITH LAWS AND POLICIES

CVE and its principals, employees, agents and representatives (including without
limitation, the SESC MD) shall:

(i) at all times act in a professional manner; and

(ii) comply with all laws, statutes, regulations, rules, ordinances, orders and
all other applicable legal requirements including, but not limited to, the U.S.
Foreign Corrupt Practices Act, all U.S. securities laws and regulations and the
laws of the People’s Republic of China.

CVE shall obtain and maintain all licenses and permits required to perform its
duties hereunder wherever applicable. CVE further agrees, on behalf of itself
and its principals, employees, agents and representatives (including without
limitation, the SESC MD) to execute and comply at all times during the term of
this Agreement with all applicable policies, rules and regulations of SES which
have been communicated to CVE with the provision of a written copy to CVE,
including, without limitation, its Foreign Corrupt Practices Act Policy, its
Insider Trading Policy and its Code of Business and Ethical Conduct, as each is
in effect from time to time during the term of this Agreement.

 

5



--------------------------------------------------------------------------------

6 NO AGENCY

CVE agrees that for all purposes, including without limitation the payment of
social security, withholding and all other taxes which any state, federal or
international law may impose, its relationship with SES shall be that of an
independent contractor and this Agreement does not constitute CVE as an
employee, partner, representative, servant or agent of SES or any of its
Affiliates for any purpose whatsoever. CVE shall be solely responsible for all
costs associated with its employees, including any salaries, wages, benefits,
taxes and similar amounts. In the performance of the Services, CVE shall not be,
and shall not hold itself out to be, an employee, partner, servant or agent of
SES or its Affiliates and shall have no authority to legally bind SES unless
expressly authorized to do so in writing by an authorized executive officer of
SES.

 

7 ASSIGNMENT

This Agreement is personal to the parties and the rights and obligations of the
parties hereunder and shall not be assigned or sub-assigned in whole or in part
by either party without the prior written consent of the other party, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing, SES
shall have the right to assign this Agreement to any Affiliate of SES, provided
that such assignment shall not relieve SES of its obligations hereunder.

 

8 MODIFICATION

Except as otherwise provided herein, this Agreement shall not be amended or
supplemented except by an instrument in writing executed on behalf of both
parties by their duly authorized representatives.

 

9 CONFIDENTIALITY

The parties acknowledge and agree that the Confidentiality Agreement between SES
and Crystal Vision Group Limited, an Affiliate of CVE, dated June 14, 2011 (the
“Confidentiality Agreement”) remains in full force and effect and applies to the
parties hereto and all transactions and Services contemplated by this Agreement
are subject to the terms and conditions of such Confidentiality Agreement.

 

10 WAIVER

No failure on the part of a party to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

6



--------------------------------------------------------------------------------

11 INDEMNIFICATION

 

11.1 SES shall indemnify CVE, its directors, officers and employees against any
actual losses, damages, liabilities and expenses (“Claims”) incurred by CVE as a
result of the fraud, intentional misconduct, gross negligence or material breach
of any provision of this Agreement by SES or of anyone acting on SES’ behalf,
provided, however, that CVE:

 

  (a) shall give written notice to SES of any proceeding brought, or any Claim
asserted or threatened, against CVE for which an indemnity may be sought
hereunder as soon as practicable together with all facts and circumstances in
reasonable detail of such proceeding and/or Claims,

 

  (b) shall provide SES with the entire documentation in connection with such
Claims,

 

  (c) upon the written request of SES shall undertake any reasonable actions
(and at the sole cost of SES) necessary and appropriate to enable SES’
participation in the defence of any such Claims, and

 

  (d) shall offer to SES the option to assume the defence of any third party
claim or proceeding for which indemnification would be required by SES
hereunder.

CVE agrees to reasonably defend any third party claim or proceeding brought
against CVE in connection with this Agreement. In the event that CVE reaches an
agreement with the third party making the Claim without the prior written
agreement of SES, SES shall not be liable to indemnify CVE in accordance with
the Agreement.

 

11.2 CVE shall indemnify SES, its Affiliates, directors, officers and employees
against any Claims incurred by SES as a result of the fraud, intentional
misconduct, gross negligence or material breach of any provision of this
Agreement by CVE, its representatives or its secondees to SES under this
Agreement or of anyone acting on CVE’s behalf, provided, however, that SES:

 

  (a) shall give written notice to CVE of any proceeding brought, or any Claim
asserted or threatened, against CVE for which an indemnity may be sought
hereunder as soon as practicable together with all facts and circumstances in
reasonable detail of such proceeding and/or Claims,

 

  (b) shall provide CVE with the entire documentation in connection with such
Claims, and

 

  (c) upon the written request of CVE shall undertake any reasonable actions
(and at the sole cost of CVE) necessary and appropriate to enable CVE’s
participation in the defense of any such Claims.

 

  (d) shall offer to CVE the option to assume the defence of any third party
claim or proceeding for which indemnification would be required by CVE
hereunder.

SES agrees to reasonably defend any third party claim or proceeding brought
against SES in connection with this Agreement. In the event that SES reaches an
agreement with the third party making the Claim without the prior written
agreement of CVE, CVE shall not be liable to indemnify SES in accordance with
the Agreement.

 

12 ACCESS TO INFORMATION

SES shall provide such access to its information and property as may be
reasonably required in order to permit CVE to perform its obligations hereunder.
Notwithstanding this, neither SES nor any of its Affiliates or representatives
have made or make any representation or warranty as to the accuracy or
completeness of such information. CVE further agrees that neither SES nor its
Affiliates or representatives shall have any liability to CVE or any of its
representatives resulting from the use of such information.

 

7



--------------------------------------------------------------------------------

13 COVENANTS

During the term of this Agreement without the prior written consent of SES, CVE
shall not:

 

  (a) engage in any activities that are adverse to SES’s interests or business;
and

 

  (b) solicit for employment or employ any officer, director or other employee
of SES or its Affiliates.

In addition, CVE acknowledges and agrees that during the term of this Agreement
neither CVE nor any of its Affiliates or representatives shall, without the
prior written consent of the SES Board or as expressly authorized by the SES
China business plan (to be adopted as contemplated by Schedule 1), directly or
indirectly, (a) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other Person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (i) any merger or other business combination or tender or
exchange offer involving SES or any of its subsidiaries; or (ii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to SES or any of its subsidiaries; (b) otherwise act,
alone or in concert with others, to seek to control or influence the management,
board of directors or policies of SES; (c) have any discussions or enter into
any arrangements, understandings or agreements (oral or written) with, or
advise, finance, assist or actively encourage, any third party with respect to
any of the matters set forth in this Clause, or make any investment in any other
person that engages, or offers or proposes to engage, in any of such matters (it
being understood that, without limiting the generality of the foregoing, neither
CVE nor any of its Affiliates or representatives shall be permitted to act as a
joint bidder or co-bidder with any other person with respect to SES); (d) take
any action which might cause or require SES or CVE to make a public announcement
regarding any of the types of matters set forth in this paragraph; or
(e) disclose any intention, plan or arrangement relating to any of the
foregoing.

 

14 ENTIRE AGREEMENT

This Agreement and the Confidentiality Agreement constitute the entire
understanding and agreement between the parties. This Agreement and the
Confidentiality Agreement supersede any and all previous agreement, negotiation,
and understandings, written or oral, between the parties or its affiliates and
binds and inures to the benefit of the parties, their successors and assigns.
The parties specifically acknowledge and agree that the Prior Agreement is of no
further force and effect.

 

15 SEVERABILITY

If for any reason any provision of this Agreement is held to be invalid, illegal
or unenforceable, such provision shall be modified to the minimum extent
necessary to make such provision consistent with applicable law and the original
intent of the parties and the remaining provisions of this Agreement shall not
be affected and shall remain in full force and effect.

 

8



--------------------------------------------------------------------------------

16 NOTICES

All notices, requests and other communications provided for herein (including,
without limitation, any modifications of, or requests or consents under, this
Agreement) shall be given or made in writing delivered to the party at its
address specified on the signature page hereof, or, at such other address as
shall be designated by such party in a written notice to the other party. Except
as otherwise provided in this Agreement such communications shall be deemed to
have been duly given when transmitted by facsimile or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

17 GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong without regard to any conflicts of laws principles that would cause
this Agreement to be interpreted by the laws of any other jurisdiction.

 

18 DISPUTES

Any disputes, controversy or claim arising out of or relating to this Agreement
shall be settled by binding arbitration in the Hong Kong International
Arbitration Centre (the “HKIAC”) and in accordance with the UNCITRAL Arbitration
Rules as at present in force and may be amended by the rest of this Clause. The
arbitration shall be conducted in the English language before a panel of three
arbitrators, one chosen by each of the parties and the third chosen by the
initial two arbitrators. If the initial two arbitrators cannot agree on the
identity of the third arbitrator, the third arbitrator shall be determined by
the HKIAC. The decision of the arbitrators, rendered in writing, shall be final
and binding on the parties, and may be entered and enforced in any court of
competent jurisdiction. Each party shall bear its own costs of the arbitration
with the arbitrator’s fees to be borne equally by the parties.

 

19 INCORPORATION BY REFERENCE

All schedules attached hereto are hereby incorporated in this Agreement by
reference and made a part hereof.

 

20 COUNTERPARTS

This Agreement may be signed in counterparts, and they shall have the same force
and effect as though all of the signatories had signed a single signature page.

[Next Page is Signature Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date(s) set for the below.

 

Synthesis Energy Systems, Inc.      Crystal Vision Energy Limited          Name:
Robert Rigdon      Name: Colin Tam Title: Chief Executive Officer      Title:
Executive Chairman Address for Notices:      Address for Notices:

Three Riverway, Suite 300

Houston, Texas 77056

    

6507, 65th floor, The Center

99 Queen’s Road Central

Hong Kong SAR

Facsimile: 713-579-0610      Attention: Chief Executive Officer      Attention:
Chief Executive Officer Date:                          Date:                    

 

10



--------------------------------------------------------------------------------

Schedule 1 – Services

Provide strategic, executive leadership and management services to perform the
items identified on this Schedule 1. CVE must provide reasonable evidence that
this Schedule has been complied with upon the reasonable request by the SES
Board or the SES CEO and must use commercially reasonable efforts to promptly
provide to the SES Board or the SES CEO all such access, information and
documentation relating to the Services or to the China business or activities
the subject of the Services as may be reasonably requested by them.

 

1. SES and CVE have formed a steering committee for SES China with three SES
representatives—NAME, NAME,NAME and two CVE representatives—Colin Tam and Samson
Ng. Upon the formation of a separate holding company to be established by SES to
execute its SES China strategy, the aforesaid steering committee shall, upon the
approval of the SES Board, be converted into and constitute the initial board of
directors of such entity (the “Committee” or “SESC Board”). CVE will assist SES
in establishing such holding company as soon as possible in accordance with the
direction from the SES CEO and SES Board.

The Committee reports directly to the SES CEO and will provide strategic
direction to and make decisions regarding SES’ business in China in accordance
with the delegation of authority from the SES CEO and SES Board.

The representation of SES in the Committee may be changed from time to time at
the sole discretion of SES

Colin Tam shall be appointed the executive chairman of the Committee unless and
until removed by SES in its sole discretion.

CVE will provide further support in the performance of its responsibilities
under this Agreement, including through the provision of representatives to the
Committee as set out above. For the avoidance of doubts, CVE and the SESC MD
will generally advise and consult with the Company on such matters as
specifically requested by the SES CEO and the SES Board.

 

2. During the Term, Colin Tam will serve as the executive chairman of SES China
to provide direction and guidance to the SES China management team for ongoing
business operations, lead the completion of Capital raising for SES China as
described herein in order to successfully complete the establishment and
capitalization of SES China. Colin Tam and/or Samson Ng of CVE will be available
to the SES China team as would be reasonably expected of an executive Chairman
and will second a full time Managing Director to SES China as described in
paragraph 3 of this Schedule 1.

 

3. During the Term, CVE shall second a qualified representative reasonably
acceptable to SES to act as the full time managing director of SES China (“SESC
MD”) working from SES China office in Shanghai. The SESC MD shall be a full time
position providing 100% executive leadership coverage to SES China during normal
business hours.

 

11



--------------------------------------------------------------------------------

The SESC MD appointed as of the Effective Date shall serve until a) the expiry
or termination of the Term; or b) the direct employment of the SESC MD by SES or
SES China; or c) the removal of the SESC MD for Cause by SES. In the event that
the SESC MD is removed for Cause, CVE shall provide a replacement who is
reasonably acceptable to SES, in its sole discretion, as soon as practicable
while maintaining 100% executive leadership coverage to SES China before such
replacement is identified. The SESC MD as of the Effective Date shall be Stephen
Chow.

The SESC MD shall report to the Committee and, upon completion of establishment
of SES China as described in Schedule 1 paragraph 1, the SESC MD would report to
the SESC Board. The delegation to and authority of the SESC MD will at all times
be subject to the direction of the SES CEO and board of directors which may vary
such delegation and authority or the tasks to be performed as it sees fit and as
advised from time to time in writing.

 

4. Additionally, CVE will engage other members of the CVE organization as CVE
deems necessary to complete the Services and Capital raising. Such members may
include but not be limited to Samson Ng – executive leadership and commercial
contracts; Alex Hui – financial analysis; Peter Yung – operations specialist;
John Tang – technical specialist; Hazel Shao – business development

CVE shall be responsible for and may not claim against SES for all salary,
expenses, taxes, pension payments or other amounts payable for its consultants
and secondees (including the SESC MD while holding that position) and
indemnifies SES and its Affiliates from any claims in relation thereto.

 

5. CVE will, under the direction of the SES CEO, through the SESC Board and the
SESC MD, use its reasonable best efforts to lead, manage and implement the
following specific tasks:

 

  5.1. full capitalization of SES China with a target amount of approximately
$100 million raised across the first year of the engagement with at least $15
million targeted to be raised prior to May 2013;

 

  5.2. develop and acquire investment opportunities that will deliver near term
earnings and longer term value creation for which funds raised by CVE would be
invested during the term . Such investment opportunities would include those
that would generate earnings for SES China within the first year of the term;

 

  5.3. develop the SES China business plan and budget for FY2014+3 and submit
preliminary plan and budget to SES CEO for review by May 31, 2013 and final plan
to Board for FY2014+3 plan and budget approval.

 

  5.4. complete commercial restructuring and return the ZZ Joint Venture project
to cash positive operations in FY2013;

 

  5.5. develop the long term solution for ZZ JV in accordance with the
directions of the SES Board;

 

  5.6. oversee Yima JV Project commissioning and startup. Lead and manage the
completion of the Yima Phase 1 project start up to achieve commercial scale
methanol production in FY2013. Emphasize safety, speed to market for the MeOH
product and achieve overall financial results. Maintain a healthy and friendly
business relationship with Yima key leaders such as Chairman Wu and Director Li;

 

  5.7. implement a third party expert team to ensure Yima project’s operational
success;

 

  5.8. lead the team through a successful performance acceptance of the SES
gasification systems;

 

12



--------------------------------------------------------------------------------

  5.9. secure damage payment from Yima as per Yima’s earlier agreement to pay
SES interest on SES investment for delays due to Yima starting June 30, 2012.

 

  5.10. lead an organizational assessment and restructuring of SES China to
establish an efficient effective and highly skilled team;

 

  5.11. lead and manage the launch of various licensing activities, including
the ammonia retrofit initiative with Zhonghuan Engineering (ZEP), the formation
of the related joint venture and securing the launch project, finalizing the
joint venture business plan as well as managing SES’ role in implementing the
business;

 

  5.12. secure the first paid technology license and equipment sale from China;

 

  5.13. issue a monthly progress report to the SES CEO and the SES Board which
is due to the SES CEO three business days prior to each end of month period;

 

  5.14. hold regular weekly progress calls with the SES CEO at a recurring date
and time to be mutually agreed.

 

6. Allow SES China reasonable access to CVE’s Beijing office for SES related
China business to meet the reasonable business requirements of SES China,
including without limitation the establishment of a branch office of SES China
in Beijing and the provision of work stations and office administrative support
for up to two business development staff of SES China in CVE’s Beijing Office.

 

7. Allow SES China reasonable access to CVE’s Hong Kong office for SES China
related business to meet the reasonable business requirements of SES China,
including without the limitation the provision of an office and office
administrative support for the Chief Technology Officer of SES in CVE’s Hong
Kong office.

 

8. Assist SES in its global business development activities by a) identifying an
individual to be hired by SES to head up the business development activities of
SES in Asia; b) providing reasonable senior management support to such person in
his business development activities in Asia; and c) provide such person
reasonable access to CVE’s Hong Kong office

 

9. The Committee will meet monthly face to face for the first six months of the
term and thereafter monthly via teleconference and no less than quarterly face
to face.

 

10. The Committee will:

 

  10.1. Monitor progress against the China business plan and budget

 

  10.2. Make recommendations to the SES CEO and the SES Board to ensure
successful implementation of the China business plan

 

  10.3. Make recommendations to the SES CEO and the SES Board related to new
value accretive opportunities for SES in China.

 

  10.4. Provide strategic guidance to the SES China leadership team.

 

  10.5. Assist from time to time the SES China management team in key high-level
meetings as required for successful implementation of the China business plan.

 

13



--------------------------------------------------------------------------------

Schedule 2 – Terms of Incentive Warrants

The Incentive Warrants shall be granted to CVE or its nominee in accordance with
the following terms and conditions:

 

  (a) A warrant to purchase up to 1,200,000 shares of the common stock of SES
with an exercise price of $1.50 shall be granted on within five days of the
Effective Date and become vested and fully exercisable on and after 31 December
2013.

 

  (b) A warrant to purchase up to 1,200,000 shares of the common stock of SES
with an exercise price of $1.50 shall be granted on or before 15 February 2014
and become vested and fully exercisable on and after 31 December 2014. If the
Agreement is terminated prior to 15 February 2014, the warrant contemplated by
this subsection (b) shall not be issued to CVE.

The aforesaid warrants may be exercised at any time after they become vested and
before the date which is five years after the date of issue but shall then
expire if not exercised.

Such warrants may only be exercised and such shares may only be disposed of in
compliance with law, regulation, the rules of any applicable stock exchange and
any internal guidelines of SES applicable to senior management generally.

 

14



--------------------------------------------------------------------------------

Schedule 3 – SIP and JV

Provided that it is expressly anticipated in the SES China business plan or has
been otherwise agreed in writing (in the form attached hereto as Schedule 4) in
advance by the SES CEO, CVE shall seek to identify and secure a strategic
investment partner (“SIP”) with which SES China or SES or their respective
Affiliates may form a joint venture (“JV”) for the use in China of SES’ U Gas
technology to create value for SES. The SIP must be specifically listed in
Schedule 4 or 5 before it will be considered to be a SIP for purposes of this
Agreement.

 

15



--------------------------------------------------------------------------------

Schedule 4 – Agreed Potential Source of Capital/Approved SIPs

Set forth below is a list of (i) potential sources of Capital and (ii) SIPs for
which CVE will be eligible to receive a Capital Success Fee and/or Incentive
Shares or Carried Interest Amount, as applicable, under the terms and conditions
of the Agreement. This list may be supplemented from time to time by the mutual
written agreement of SES and CVE. Within five business days of the termination
of the Agreement, SES and CVE shall agree as to which of the parties named below
shall not be subject to the Tail. Other than such parties mutually agreed by SES
and CVE to be excluded from the Tail, all other parties named below shall then
be listed on Schedule 5 to the Agreement.

This Schedule 4 is hereby attached to, incorporated by reference in and made a
part of the Consulting Services Agreement between Synthesis Energy Systems, Inc.
and Crystal Vision Energy Limited effective as of January 1, 2013.

IN WITNESS WHEREOF, the Parties have caused this Schedule 4 to be executed by
their duly authorized representatives.

 

Synthesis Energy Systems, Inc     Crystal Vision Energy Limited By:         By:
    Name:       Name:   Title:       Title:  

 

16



--------------------------------------------------------------------------------

Schedule 5 – Form of Written Agreement for Tail

Set forth below is a list of third party sources of Capital and SIPs for which
CVE will be eligible to receive a Capital Success Fee and/or Incentive Shares
and Carried Interest Amount, as applicable, under the terms and conditions of
this Agreement.

 

  •  



This Schedule 5 is hereby attached to, incorporated by reference in and made a
part of the Consulting Services Agreement between Synthesis Energy Systems, Inc.
and Crystal Vision Energy Limited effective as of January 1, 2013.

IN WITNESS WHEREOF, the Parties have caused this Schedule 5 to be executed by
their duly authorized representatives as of                 , 2013.

 

Synthesis Energy Systems, Inc     Crystal Vision Energy Limited By:         By:
    Name:       Name:   Title:       Title:  

 

17



--------------------------------------------------------------------------------

Schedule 6 – Terms of China Services Funding

The China Services Funding shall consist of the investment by CVE or its nominee
of between $300,000 and $1,000,000 in SES in accordance with the following terms
and conditions:

 

  (a) the investment will be a subscription for new shares of the common stock
of SES;

 

  (b) the shares of common stock of SES shall be issued at a price equal to 80%
of the volume weighted average common stock price of SES on the NASDAQ Stock
Market over the three months prior to such subscription; and

 

  (c) a number of warrants to purchase an equal number of shares of the common
stock of SES so subscribed by the aforesaid investment shall be granted to the
subscriber(s)with an exercise price equal to the volume weighted average common
stock price of SES on the NASDAQ Stock Market over the three months prior to
such grant.

The aforesaid warrants may be exercised at any time before the date which is
five years after the date of issue but shall then expire if not exercised.

Such warrants may only be exercised and such shares may only be disposed of in
compliance with law, regulation, the rules of any applicable stock exchange and
any internal guidelines of SES applicable to senior management generally.

 

18